           Case 2:21-mc-00071-MCE-KJN Document 9 Filed 08/31/21 Page 1 of 3


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                     2:21-MC-00071-MCE-KJN
12                 Plaintiff,
                                                   STIPULATION AND ORDER EXTENDING
13         v.                                      TIME FOR FILING A COMPLAINT FOR
                                                   FORFEITURE AND/OR TO OBTAIN AN
14   APPROXIMATELY $61,502.00 IN U.S.              INDICTMENT ALLEGING FORFEITURE
     CURRENCY,
15
     2018 CADILLAC ESCALADE, VIN:
16   1GYS4CKJ1JR704252, LICENSE NUMBER:
     KMA5793,
17
     2014 MASERATI QUATTROPORTE GTS,
18   VIN: ZAM56PPA6E1083054, LICENSE
     NUMBER: 8HBE191,
19
     YELLOW GOLD DIAMOND CUBAN LINK
20   CHAIN,
21   TWO-TONE GOLD DIAMOND DON
     EXQUIZIT PENDANT,
22
     YELLOW GOLD DIAMOND PLUG
23   RECORDS PENDANT,
24   YELLOW GOLD PRESIDENTIAL ROLEX
     WATCH,
25
     YELLOW GOLD DIAMOND PLUG DESIGN
26   RING, AND
27   YELLOW GOLD DIAMOND BAND,
28                 Defendants.
29                                                 1
                                                                   Stipulation and Order to Extend Time
30
            Case 2:21-mc-00071-MCE-KJN Document 9 Filed 08/31/21 Page 2 of 3


 1          It is hereby stipulated by and between the United States of America and potential claimant Elton

 2 Ward (“claimant”), by and through their respective counsel, as follows:

 3          1.      On or about January 3, 2021, claimant filed a claim in the administrative forfeiture

 4 proceeding with the Drug Enforcement Administration with respect to the above-referenced assets

 5 (hereafter “defendant assets”), which were seized on or about October 6, 2020.

 6          2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit

 7 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

 8 person to file a claim to the defendant assets under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

 9 than claimant has filed a claim to the defendant assets as required by law in the administrative forfeiture
10 proceeding.

11          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

12 forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant assets are

13 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

14 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

15 That deadline was April 2, 2021.

16          4.      By Stipulation and Order filed March 9, 2021, the parties stipulated to extend to May 3,

17 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

18 defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to forfeiture.

19          5.      By Stipulation and Order filed May 4, 2021, the parties stipulated to extend to June 2,

20 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

21 defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to forfeiture.

22          6.      By Stipulation and Order filed June 4, 2021, the parties stipulated to extend to August 31,

23 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

24 defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to forfeiture.

25          7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

26 to September 30, 2021, the time in which the United States is required to file a civil complaint for

27 forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant assets are

28 subject to forfeiture.

29                                                        2
                                                                                Stipulation and Order to Extend Time
30
           Case 2:21-mc-00071-MCE-KJN Document 9 Filed 08/31/21 Page 3 of 3


 1          8.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant assets and/or to obtain an indictment

 3 alleging that the defendant assets are subject to forfeiture shall be extended to September 30, 2021.

 4 Dated: 8/26/2021                                      PHILLIP A. TALBERT
                                                         Acting United States Attorney
 5
                                                  By:    /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8 Dated: 8/26/2021                                      /s/ Daniel L. Olsen
                                                         DANIEL L. OLSEN
 9                                                       Attorney for potential claimant
                                                         Elton Ward
10
                                                         (Signature authorized by phone)
11

12          IT IS SO ORDERED.

13 Dated: August 30, 2021

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29                                                       3
                                                                               Stipulation and Order to Extend Time
30
